DETAILED ACTION
Claims 1-21 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10-16 and 18-21 are allowed.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Kelton on 2/9/22.

In the Claims

1.	(Currently Amended) A computer-implemented method for generating an executable program to run on a processing system having a plurality of tiles, wherein each one of the tiles comprises its own respective processing unit and a memory, the method comprising:
receiving an initial tile-mapping based on an input graph, the initial tile-mapping allocating a plurality of data nodes and a plurality of vertices to the plurality of tiles in the processing system, wherein the initial tile-mapping further includes a plurality of directional edges representing inputs and outputs between the plurality of data nodes and the plurality of vertices, wherein the input graph comprises a neural network, and the executable program comprises an algorithm configured to perform machine learning using the neural network;
determining a subgraph of the input graph that meets a rule: the subgraph comprises a subset of the data nodes and has at least a first data node of the plurality of data nodes, wherein determining the subgraph comprises performing a search comprising:
		selecting one of the data nodes as a starting point; and
	expanding a candidate subgraph from the starting point and terminating expansion of the candidate subgraph upon encountering a node that fails to match the rule or any additional rules;
the [[an]] initial tile-mapping by migrating the subset of the data nodes to a subset of the tiles, the adapted mapping including a duplication of at least one portion of code of the executable program or a data node of the subset of the data nodes across two or more tiles of the subset of the tiles; and
	compiling the executable program to run on the subset of the tiles as specified by the adapted mapping


2.	(Original) The method of claim 1, wherein each data node of the plurality of data nodes represents an item selected from a list consisting of: a variable and a constant.

3.	(Original) The method of claim 1, wherein a first one of the vertices represents a computation to perform on its respective input to result in its respective output. 

4.	(Original) The method of claim 1, wherein determining the subgraph further includes the following rules: a) the subgraph spans no more than a threshold number of tiles in the initial tile-mapping, and b) the subgraph comprises at least a minimum number of edges outputting to one or more vertices on the subset of the tiles.

5.	(Original) The method of claim 4, wherein the threshold number of tiles is one.

6.	(Original) The method of claim 4, wherein the minimum number of edges is one. 

7.	(Original) The method of claim 1, further comprising dividing the vertices among a plurality of compute sets ordered according to an order of execution; and wherein determining the subgraph further includes the following rule: any vertices in the subgraph are in a same compute set. 

8.	(Cancelled) 



10.	(Currently Amended) A computer comprising a processor and memory, the memory storing a software tool, the software tool comprising software configured so as when run on the computer, causes the computer to generate an executable program according to a method comprising: 
receiving an initial tile-mapping based on an input graph, the initial tile-mapping allocating a plurality of data nodes and a plurality of vertices to a plurality of tiles in a processing system, wherein each tile comprises its own respective processor and a memory, wherein the initial tile-mapping further includes a plurality of directional edges representing inputs and outputs between the plurality of data nodes and the plurality of vertices, wherein the input graph comprises a neural network, and the executable program comprises an algorithm configured to perform machine learning using the neural network;
determining a subgraph of the input graph that meets a rule specifying that the subgraph comprises a subset of the data nodes and has at least a first data node of the plurality of data nodes, wherein determining the subgraph comprises performing a search comprising:
		selecting one of the data nodes as a starting point; and
	expanding a candidate subgraph from the starting point and terminating expansion of the candidate subgraph upon encountering a node that fails to match the rule or any additional rules;
generating an adapted mapping from the [[an]] initial tile-mapping by migrating the subset of the data nodes to a subset of the tiles, the adapted mapping including a duplication of at least one portion of code of the executable program or a data node of the subset of the data nodes across two or more tiles of the subset of the tiles; and
	compiling the [[an]] executable program to run on the subset of the tiles as specified by the adapted mapping




12.	(Original) The computer of claim 10, wherein a first one of the vertices represents a computation to perform on its respective input to result in its respective output. 

13.	(Currently Amended) The computer of claim 10, wherein the software causes the computer to determine the subgraph further using the following rules: a) the subgraph spans no more than a threshold number of tiles in the initial tile-mapping, and b) the subgraph comprises at least a minimum number of edges outputting to one or more vertices on the subset of the tiles.

14.	(Original) The computer of claim 13, wherein the threshold number of tiles is one.

15.	(Original) The computer of claim 13, wherein the minimum number of edges is one. 

16.	(Original) The computer of claim 10, wherein the software causes the computer to divide the vertices among a plurality of compute sets ordered according to an order of execution; and wherein determining the subgraph further includes the following rule: any vertices in the subgraph are in a same compute set. 

17.	(Cancelled) 

18.	(Currently Amended) A non-transitory computer-readable medium having stored thereon computer-executable code which, when executed by a computer, causes the computer to generate an executable program according to a method comprising:
receiving an initial tile-mapping based on an input graph, the initial tile-mapping allocating a plurality of data nodes and a plurality of vertices to a plurality of tiles in a processing system, wherein each tile comprises its own respective processor and a , wherein the input graph comprises a neural network, and the executable program comprises an algorithm configured to perform machine learning using the neural network;
determining a subgraph of the input graph that meets a rule specifying that the subgraph comprises a subset of the data nodes and has at least a first data node of the plurality of data nodes, wherein determining the subgraph comprises performing a search comprising:
		selecting one of the data nodes as a starting point; and
	expanding a candidate subgraph from the starting point and terminating expansion of the candidate subgraph upon encountering a node that fails to match the rule or any additional rules;
generating an adapted mapping from the [[an]] initial tile-mapping by migrating the subset of the data nodes to a subset of the tiles, the adapted mapping including a duplication of at least one portion of code of the executable program or a data node of the subset of the data nodes across two or more tiles of the subset of the tiles; and
	compiling the [[an]] executable program to run on the subset of the tiles as specified by the adapted mapping.


19.	(Original) The non-transitory computer-readable medium of claim 18, wherein each data node of the plurality of data nodes represents an item selected from a list consisting of: a variable and a constant.

20.	(Original) The non-transitory computer-readable medium of claim 18, wherein a first one of the vertices represents a computation to perform on its respective input to result in its respective output. 

21.	(Original) The non-transitory computer-readable medium of claim 18, wherein determining the subgraph further includes the following rules: a) the subgraph spans no . 


The following is an examiner’s statement of reasons for allowance:  The claims are viewed as allowable because the combination of all the elements of the intendent claim are not viewed as being taught in the prior art specifically in the claim limitation details associated with the initial tile mapping and determining subgraph and associated adapting mapping details together are viewed as different from the current prior art and viewed as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        /Chat C Do/Supervisory Patent Examiner, Art Unit 2193